 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmsterdam Printing and LithoCorp. and Local 259,GraphicArtsInternational Union,AFL-CIO. Case3-CA-5946March 26, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOUpona charge and an amended charge filed onJanuary 21, 1975, and March 14, 1975, respectively,by Local 259, Graphic Arts International Union,AFL-CIO,herein calledthe Union, and duly servedon Amsterdam Printing and Litho Corp., hereincalled the Respondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 3, issued a complaint and anamended complaint on March 17, 1975, and July 2,1975, respectively,alleging thatRespondent had en-gaged in and was engaging in unfairlabor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional LaborRelationsAct, as amended. Copies ofthe charge, complaint, and notice of hearing beforean Administrative Law Judge were duly served onthe parties to this proceeding.With respect to the unfair labor practices, the com-plaintalleges insubstance that on December 18,1974, following a Board election in Case 3-RC-5847the Union was duly certified as the exclusive collec-tive-bargaining representative of Respondent's em-ployees in the unit found appropriate;' and that,commencingon or about December 18, 1974, and atall times thereafter,Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represen-tative, although the Union has requested and is re-questing it to do so.The complaint also alleges that Respondent, in vi-olation of Section 8(a)(5), on December 18, 1974,unilaterally eliminated payment of a Christmas bo-nus; on December 26, 1974, laid off 8 of the 21 unitemployees; on January 1, 1975, changed existingwages;and onJanuary 2, 1975, reduced the work-week for unit employees, without notice to or consul-tation with the Union, or affording it an opportunityto bargain concerning this action. On March 28,'Official notice is taken ofthe recordin the representation proceeding,Case 3-RC-5847,as the term"record"isdefined in Secs.102.68 and102.69(g) of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Electrosystems, Inc.,166 NLRB 938 (1967),enfd. 388 F.2d 683 (C.A. 4,1968);Golden Age Beverage Co..167 NLRB 151 (1967).enfd.415 F.2d 26(C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp. 573 (D.C. Va., 1967);Follett Corp.,164 NLRB 378 (1967),enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA.1975,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint.On July 17, 1975, counsel for the General Counselfiled directly with the Board motions for summaryjudgment and to strike portions of Respondent's an-swer to the complaint. He asserts, in effect, that por-tions of Respondent's answer are sham and frivolouspleadings, and that Respondent is attempting to reli-tigate issueswhich were raised and litigated in theunderlying representation proceeding. Subsequently,on August 7, 1975, the Board issued an order trans-ferring the proceeding to the Board and a notice toshow cause why the General Counsel's motion forsummary judgment should not be granted. Respon-dent thereafter filed, in response to the notice toshow cause, a memorandum in opposition to the mo-tion to transfer the proceeding to Board, to strikeRespondent's answer in part, and for summary judg-ment, together with an affidavit in oppositon to themotion for summary judgment. In addition, on Au-gust 21, 1975, Respondent filed a motion for summa-ry judgment, with exhibits attached. On July 21,1975, the Union filed a statement in support of theGeneral Counsel's motion, and thereafter on August28, 1975, filed a response to Respondent's submis-sions. The Union requests,inter alia,that, in additionto the normal remedy of ordering Respondent to bar-gain with it, the Board order the restoration of thestatus quo antewith regard to all working conditionswhich were unilaterally changed by Respondent, thatitbe given access to plant bulletin boards and a listof all unit employees, and that Respondent be or-dered to pay all costs of litigation, including reason-able counsel fees, to both the Board and the Union.Thereafter, on September 8, 1975, Respondent filed areply to the Union's memorandum.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motions for Summary Judgment andTo Strike in PartIn its answer to the complaint, Respondent admitsthe service of the charge and amended charge, butdenies the dates thereof and also the certifiedUnion's 2 request for bargaining. It admits 3 that it2 The Respondent admits, andthe record in Case 3-RC-5847 shows, thatin the second election conductedby theRegional Director on December 10,1974, a majority ofthe unit employees selected theUnionas its bargainingrepresentative and that on December18, 1974,the Regional Director, in theabsence of objections to the election,certifiedthe Union as exclusive repre-sentative of all employees in the appropriate unit.3Respondent's answer admits that these allegationsare "substantially223 NLRB No. 66 AMSTERDAM PRINTING AND LITHO CORP.371refused to bargain with the Union, whose representa-tive status it denies, and that it engaged in the unila-teral activity alleged in the complaint. Affirmatively,it assertsthat it was not obligated to bargain with theUnion due to errors in the Board's ruling in the rep-resentationcase with regard to the Union's untimelyfiled exceptions to the Regional Director's Report onObjections and with regard to the unilateral activitywhich it contends is within the rights of managementand was based on past practices and economic neces-sity. In its response to the notice to show cause, in itsown motion for summary judgment, and in its replyto the Union's memorandum, Respondent essentiallyreassertsat length its contention that the Board erredin its acceptance of the Union's untimely filed excep-tions astimely, and that said ruling denied it dueprocess because it was, in fact, made by the Execu-tive Secretary rather than the Board.Initially,we find no issue warranting a hearingraisedby Respondent's denial of the dates of serviceof the charges alleged in the complaint. The com-plaint alleges service "on or about" January 21, 1975,for thechargeand March 14, 1975, for the amendedcharge, and the General Counsel attaches as exhibitstohismotions return receipts of service of thecharges, signed by Respondent and dated January22, 1975, and March 18, 1975. Inasmuch as actualservice of the charges is admitted by Respondent, wefind this minor discrepancy in dates to be within thelatitude of theallegationsof the complaint and, ac-cordingly, this denial is striken as requested by theGeneral Counsel.With regard to Respondent's denial of the Union'srequest to bargain, we note that Respondent admitsthat the Union did "at some date subsequent to De-cember 18, 1974, request ameetingwith the Employ-er."However, attachedas anexhibit to the GeneralCounsel'smotions isan affidavit executed by oneRobertB. Singer,executive vice president,4 admittedto be a supervisor and agent of the Respondent, inwhich hestates, in part, "After Local 259 GAIU wascertified by the Regional Director, Emery Miller, thelocal president, sent several letters requesting to bar-gain with us." 5 This document and the import there-of are not now controverted by Respondent and, ac-correct."We do not find this qualification of sufficient particularity to con-stitute a denial within the meaning of Sec.102.20 of the Board'sRules andRegulations,Series 8, as amended.Respondent admits the allegations of par. V of the complaint, whichalleges,inter alia,that Singer is a supervisor and agent of Respondent.The General Counsel attaches as exhibits to his motion copies of lettersfrom the Union to Respondent dated December17, 1974,January2, 1975,and February 12, 1975,in each of which the Union requests a meeting tonegotiate a contract with Respondent.These documents stand uncontro-verted.cordingly, we find that the Union, on the date al-leged in the complaint, did request bargaining withRespondent, and Respondent's denial in this regardis also stricken.We turn now to Respondent's central contention,that the Board erred in its representation case rulingconcerning the timely filing of the Union's excep-tions to the Regional Director's Report on Objec-tions.Review of the representation case record,which we have before us, shows that following anelection- conducted December 19, 1973, in which theUnion did not receive a majority of the votes, theunion filed timely objections to the election. On Jan-uary 29, 1974, the Regional Director issued a Reporton Objections in which he recommended that they beoverruled and the results of the election be certified.The Union requested, and was granted, an extensionof time to file exceptions to this report, up to andincluding February 21, 1974. On February 27, 1974,theUnion filed a motion to accept untimely filedexceptions and brief, together with an affidavit insupport thereof in which it stated, in substance, thatalthough filing of 'the 'exceptions had been undertak-en sufficiently in advance to ensure timely filing, er-rors by a common carrier delayed delivery until be-yond the filing deadline. On February 28, 1974, theBoard, by its Executive Secretary, advised the partiesthat it was considering the exceptions. Thereafter, onMarch 11, 1974, Respondent filed an opposition tothe Union's motion to accept the untimely filed ex-ceptions, and on March 13, 1974, the Board, againthrough its Executive Secretary, telegraphically ac-knowledged receipt of the opposition, but reaffirmedits original decision to accept the Union's exceptionsas timely filed. The Board thereafter found merit inone of the Union's exceptions and on May 10, 1974,ordered a hearing thereon. At the hearing, Respon-dent moved to dismiss on the basis of the untimelyfiling of the Union's exceptions, which motion theHearing Officer denied. On June 27, 1974, the Hear-ing Officer issued his Report and Recommendationsinwhich he recommended that the election be setaside and another conducted on the basis of prejudi-cial conduct by Respondent. Respondent then filed a"Bill of Exceptions" to this report in which Excep-tion VI assigned error to the Hearing Officer's denialof Respondent's motion to dismiss. On November15, 1974, .the Board issued a Supplemental Decision,Order, and Direction of Second Election 6 in which itspecifically referred to itsMarch 13, 1974, ruling onthis issue, while affirming the rulings of the HearingOfficer.6AmsterdamPrinting& Litho Corp.,214 NLRB 824 (1974). (MembersFanning and Penello,ChairmanMiller concurring.) 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDInviewoftheforegoing,itappears thatRespondent's contention regarding the Board's ac-ceptanceof the Union'suntimely filed exceptionswas raised and consideredby theBoardin the under-lying representation case.Under well-settled rulesprecluding litigation in an 8(a)(5) proceeding of is-sues which were raised andlitigated in a prior repre-sentation proceeding,Respondentmay not relitigatethis issue herein7 Further, although deniedherein byRespondent, the representative status ofthe Unionwas determined in the representationproceedingand, accordingly,under this same principle,may notbe relitigatedby Respondentin the instant proceed-ing. Its denial thereof isstricken as requested by theGeneral Counsel.As noted above,in its answerto the complaint Re-spondent admits that it engaged in unilateral actionaffecting the wages and termsof employment of unitemployees without bargainingwith the Union, butaffirmatively asserts that it wasnot obliged to bar-gain with the certifiedUnion due to theBoard's rep-resentation case errors,and becausethe action waswithin the rights of management and was based onpast practice and economic conditions. Having con-sidered and found no merit in the firstof these defen-ses,we now consider the remainder.Initially, it iswell settled that unilateral changes in the terms andconditions of employment,as admittedherein, with-out bargaining with a union certified as exclusiverepresentative of the unit employees,violate Section8(ax5) 8 With regardto the economic conditions andmanagement rights defenses,we find themlacking inmerit.In this connection, the Board's decision in Aw-rey Bakeries,Inc.,9concerning a similar defense, ap-pearsparticularly appropriate. Therein itwas stated,in pertinentpart, atAffirmative Defense,par. 3:The argument here seems to bethatso long as abusiness change that affects conditions of em-ploymentiseconomically advantageous to theemployer, the statutory dutyto bargainwith theemployees'representative is inapplicable. It is amistaken notion,and has been rejected too oftento justifyprecedent citation.Neither thestatutenor this complaint suggeststhat the Respondent,or any employer,is not freeto discharge people,to changetheir pay, to alter their conditions ofemployment for economic reasons.All Section8(aX5) requires,and all this complaint com-plains about, is that the employer is obligated,whenever,as here, thereis an exclusivebargain-tPittsburgh Plate Glass Company v.N.LRB.,313 U.S.146 (1941); Rulesand Regulations of the Board,Secs.102.67(f) and 102.69(c).INLRB.v.Katz,et aL,369 U.S. 736(1962).9217 NLRB No. 127 (1975).ing agent, to discuss the proposed change withthe union. There was nothing to prevent thiscompany from making the change when it did,and in a manner perfectly consistent with thestatute.All it had to do was respond coopera-tively to the Union's April 16 letter, or to itstelephone call to Awrey in June, and talk withunion agents about the proposed change. That isall collective bargaining is about.Nor do we find merit in the assertion that theseunilateral changes arejustified by past practice, asthe practices of Respondent prior to the certificationof the Union do not relieve it of the obligation toconsult with the certified Union about the implemen-tation of these practices as affecting the wages,hours, and other terms and conditions of employ-ment of the unit employees.Oneita KnittingMills,Inc.,205 NLRB 500 (1973).In view of the foregoing, we shall grant the Gener-al Counsel's motions to strike and for summary judg-ment, and the Respondent's motion for summaryjudgment is denied.10On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a New York corporation with itsprincipal office and place of business at Wallins Cor-nersRoad, Amsterdam, New York, which is the onlyfacility involved herein. It is, and at all times materialherein has been, engaged at this location in the man-ufacture and sale of novelty products. During thepast year, in the course and conduct of its businessoperations, Respondent purchased and delivered toitsAmsterdam plant goods and materials valued inexcess of $50,000, of which goods and materials val-ued in excess of $50,000 were transported to saidplant directly from States other than the State ofNew York.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effecutate the policies of the Act to assert juris-diction herein.10We do not find that the Respondent has engaged in patently frivolouslitigation and accordingly shall not order that Respondent pay litigationcosts and fees as requested by theUnionHeck's, Inc.,215 NLRB No. 142(1974).With regardto the Union's request that the Respondent be orderedto grant access to Respondent's bulletin boardsand a listof unit employees,we do not believe that the unfair labor practices found herein warrant suchremedial action.Whiling Corporation,188 NLRB500 (1971).Nor has theUnion made a showingjustifyingsucha remedy. AMSTERDAM PRINTING AND LITHO CORP.373II.THE LABORORGANIZATION INVOLVEDLocal 259, Graphic Arts International Union,AFL-CIO,is a labor organizationwithin-the mean-ing of Section2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA. TheRepresentationProceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All lithographic production employees em-ployed by the Employer at its Wallins CornersRoad, Amsterdam, New York, plant and placeof business, excluding all non-lithographic pro-duction and maintenance employees, office cler-ical employees, professional employees, confi-dential employees, guards and supervisors asdefined in the Act.2.The certificationOn December 10, 1974, a majority of the employ-ees of Respondent in said unit, in a secret ballot elec-tion conducted under the supervision of the RegionalDirector for Region 3 designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on December 18, 1974, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about December 18, 1974, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about December 18, 1974, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit. Inaddition, on December 18, 1974, Respondent unilat-erally eliminated payment of a Christmas bonus forunit employees; on December 26, 1974, laid off 8 of21 unit employees; on January 1, 1975, changed ex-isting wage rates for unit employees; and on January2, 1975, reduced the workweek for unit employeeswithout notice to or consultation with the Union,and without affording it the opportunity to bargainconcerning the decision to make said changes.Accordingly, we find that the Respondent has,sinceDecember 18, 1974, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV.'THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided, bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good. faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).Having also found that Respondent unilaterallyeliminated Christmas bonuses for unit employees,laid off eight employees, changed existing wages, andreduced the workweek without notice to or consulta-tion with the Union or providing it with an opportu-nity to bargain about such measures, we shall, in ad-dition to ordering it to bargain about these changes,order it to restore thestatus quo ante.With regard to 374DECISIONSOF NATIONALLABOR RELATIONS BOARDthe eliminated bonuses we shall order that Respon-dent pay these bonuses to employees, together withinterest thereon at 6 percent per annum from thedate they would have been paid. With regard to thereduced workweek, we shall order that Respondentrestore the workweek hours of prior to January 2,1975, and make whole unit employees for any lossthey may have suffered by reason of this reductionfrom that dateuntilsuch hours are restored, togetherwith interest thereon at 6 percent per annum. Withregard to the changed wages, we shall order that Re-spondent restore the wages paid unit employees priorto the unilateral change ofJanuary 1, 1975, andmake whole employees for any losses they may havesuffered as a result of this change, toghether with6-percent interest,but this provision shall not serveto reduce unit employees' current wages if higherthan those paid prior to January 1, 1975, unless suchreduction is a result of collective bargaining with theUnion. Finally, with regard to the employees laid offon December 26, 1974, it is apparent that,assumingtheir layoff was economically motivated as we do,they would have been employed until completion ofbargaining, had Respondent met its statutory respon-sibilities in that respect.Accordingly,although weshall not order Respondent to reinstate the laid-offemployees,we shall order Respondent to make themwhole for any loss of earningsthey mayhave suf-fered by reason of the unilateral action taken in lay-ing them off on December26, 1974.Backpay shall bebased on the earnings such laid-off employees wouldnormally have received from the date of layoff to thedate the obligation to bargain is meta' less any net11Chairman Murphy would not order Respondent to pay backpay fromthe date of layoff until bargaining begins. She would modify that require-ment by ordering Respondent to pay the laid-off employees backpay at therate of their normalwages lastinRespondent's employ from 5 days afterthe date of this Decision and Order until the occurrence of the earliest of thefollowing conditions: (1) the date the Respondent bargains to agreementswith the Union on those subjects pertaining to the layoff of these employ-ees, including the effect of such layoff on them; (2) a bona fide impasse inbargaining; (3) the failure of the Union to request bargaining within 5 daysof this Decision, or to commence negotiations within 5 days of theRespondent's notice of its desire to bargain with the Union; or (4) thesubsequent failure of the Union to bargain in good faith; but in no eventshall the sum paid to any of these employees exceed the amount he wouldhave earned as wages from the date of the layoff to the time he securedequivalent employment elsewhere, or the date on which the Respondentshall have offered to bargain, whichever occurs sooner; provided, however,that in no event shall this sum be less than these employees would haveearned for a 2-week period at the rate of their normal wages when last in theRespondent's employ. Cf.Transmarine Navigation Corporation,170 NLRB389 (1968);Interstate Tool Co., Inc.,177 NLRB 686,687 (1969). In her view,this qualified backpay remedy will place the Union in an effective bargain-ing position while recognizing the economic necessity that apparently com-pelled the layoff of the employees.Chairman Murphy would also provide for a limited form of reinstatementfor the laid-off employees. While she believes that these employees ultimate-ly are entitled to reinstatement with their full rights restored, she would notrequire Respondent to offer them such reinstatement without regard for anyconsideration of whether Respondent's economic situation would permit it.Instead, she would order Respondent to prepare a preferential hiring list, ininterim earnings,and shall be computed on the basesset forth in F.W.Woolworth Company,90 NLRB289 (1950), andIsisPlumbing & Heating Co.,138NLRB 716 (1962).The Board, upon the basis of the foregoing factsand the entire record makes the following:CONCLUSIONS OF LAW1.Amsterdam Printing and Litho Corp. is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Local 259, Graphic Arts International Union,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3.All lithographic production employees em-ployed by the Employer at its Wallins Corners Road,Amsterdam, New York, plant and place of business,excluding all non-lithographic production and main-tenance employees, office clerical employees, profes-sional employees, confidential employees, guardsand supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4.Since December 18, 1974, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about December 18, 1974,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a) of the Act.6.By unilaterally eliminating Christmas bonusesfor unit employees, laying off eight unit employeeson December 26, 1974, changing existing wages inJanuary 1, 1975, and reducing the workweek for unitemployees on January 2, 1975, without notice to orconsultation with the certified Union, or providing itwith an opportunity to bargain about such changes,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)of the Act.7.By the aforesaid refusal to bargain and unilater-alactivity,Respondent has interfered with, re-strained, and coerced, and is interfering with, re-straining, and coercing, employees in the exercise ofthe rights guaranteed to them in Section 7 of the Act,consultation with the Union,and to recall in accordance with such list thoselaid-off employees. AMSTERDAM PRINTING AND LITHO CORP.and thereby has, engaged in and,is engaging in unfairlabor practices within the meaning of -Section 8(a)(1)of the Act.8.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.ORDER. Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard hereby orders that Respondent, Am-sterdam Printing and Litho Corp., Amsterdam, NewYork,itsofficers,agents,successors,and assignsshall:1.Cease and desist from:(a)Refusingtobargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Local 259, Graphic ArtsInternational Union, AFL-CIO, as the exclusive bar-gaining representative of its employees in the follow-ing appropriate unit:All lithographic production employees em-ployed by the Employer at its Wallins CornersRoad, Amsterdam, New York, plant and placeof business,excluding all non-lithographic pro-duction and maintenance employees, office cler-ical employees, professional employees, confi-dential employees, guards and supervisors asdefined in the Act.(b)Refusing to bargain with Local 259, GraphicArtsInternationalUnion, AFL-CIO, by unilaterallyeliminatingpayment of Christmas bonuses to unitemployees, laying off unit employees, changing ex-istingwagerates,and reducing the workweek of unitemployees, or making any other unilateral changes inthe unit employees' terms and conditions of employ-ment.(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Pay to the unit employees the Christmas bo-nusesunilaterally withheld in the manner set forth inThe Remedy section hereof.(c)Reinstatethe wages in effect prior to January3751, 1975, providing that nothing herein is to be con-strued,as requiring Respondent to rescind,any wageincreasesgranted unit employees subsequent to saiddate, unless it be as a result of collective bargaining,and make the unit employees whole for any lossessuffered as a result of the unilateral change in wagesin the manner set forth in the Remedy.(d)Restore the workweek of unit employees, priorto January 2, 1975, and make whole the unit employ-ees for any loss they may have suffered- by reason ofthe unilateral reduction of the workweek in the man-ner set forth in the Remedy.(e)Make all unit employees laid off December 26,1974, whole for any loss of earnings suffered by theirbeing laid off in the manner set forth in the Remedy.(f)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(g)Post at its Wallins Corners Road, Amsterdam,New York, location copies of the attached noticemarked "Appendix." 12 Copies of said notice, onforms provided by the Regional Director for Region3, after being duly signed by Respondent's represen-tative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(h)Notify the Regional Director for Region 3 inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.12 In the event thatthisOrder is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof theNational Labor RelationsBoard" shall read "Posted Pursuant to aJudgment of theUnited States Court of Appeals Enforcingan Order of theNational LaborRelationsBoard."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Lo-cal 259,GraphicArts InternationalUnion,AFL-CIO, as the exclusive bargaining represen-tative of the employees in the bargaining unitdescribed below. 376DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILLNOT refuse to bargainwith the above-named Unionby unilaterally eliminating pay-ment of Christmas bonusesto unit employees,laying offunit employees,changing existingwage rates,and reducingthe workweek of unitemployees,or by making any otherunilateralchanges in the unit employees' terms and condi-tions of employment.WE WILL NOT in any othermanner interferewith,restrainor coerce our employees in the ex-erciseof the rightsguaranteedthem by Section 7of the Act.WE WILL,upon request,bargainwith theabove-named Union,as the exclusive represen-tative of all employees in the bargainingunit de-scribed below, with respect to rates of pay, wag-es,hours, andothertermsand conditions ofemployment,and, if an understanding isreached, embody suchunderstanding in a signedagreement.The bargainingunit is:All lithographic production employees em-ployed by the Employerat itsWallins CornersRoad, Amsterdam, New York, plant andplaceof business,excludingallnon-litho-graphic production and maintenance employ-ees,officeclericalemployees,professionalemployees,confidential employees, guardsand supervisors as definedin the Act.WE WILL pay to the unit employess the Christ-mas bonuses unilaterally withheld, with interest.WE WILL reinstate the wages in effect prior toJanuary 1, 1975, providing that nothing herein isto be construed as requiring us to rescind anywage increases granted unit employees subse-quent to said date,unless it be as a result ofcollective bargaining,and make the unit em-ployees whole for any losses suffered as a resultof the unilateral change in wages,with interest.WE WILL restore the workweek of unit employ-ees prior to January 2, 1975, and make whole theunit employees for any loss they may have suf-fered by reason of the unilateral reduction of theworkweek,with interest.WE WILL make all unit employees laid off De-cember 26, 1974, whole for any loss of earningssuffered by their being laid off, with interest.AMSTERDAM PRINTING AND LITHO CORP.